 

Exhibit 10.1

SETTLEMENT AGREEMENT

THIS SETTLEMENT AGREEMENT (the or this “Agreement”) is made effective as of the
27th day of March, 2017 (the “Effective Date”), by and among The Clinic Network,
an Ontario Corporation (“TCN”), Canadian Cannabis Corp., a Delaware corporation
(“CCC”), Canada Cannabis Corp., an Ontario corporation (“CCCSub”), 2264793
Ontario Inc., an Ontario Corporation (“2264793”), Avonlea-Drewry Holdings Inc.,
an Ontario corporation (“ADH”) and Avonlea Ventures Inc., an Ontario corporation
(“AV”).  For the purposes of this Agreement, each of the foregoing may be
referred to individually as a “Party” or collectively as the “Parties”.  

RECITALS:

WHEREAS, in 2015, AV extended to CCC a loan in the amount of CAD $500,000 in
connection with CCC’s proposed acquisition of Canna Farms Ltd. (the “Canna Farms
Loan”);

WHEREAS, in connection with an advance of funds by AV to CCC, CCC issued a
promissory note dated October 16, 2015 (the “First Note”) to AV with a principal
amount of CAD $1,000,000, which accrues interest at 8% per annum and matured on
May 31, 2016;

WHEREAS, in connection with a further advance of funds by AV to CCC, CCC issued
a promissory note dated October 30, 2015 (the “Second Note”) to AV with a
principal amount of CAD $500,000, which accrues interest at 10% per annum and
matured May 31, 2016;

WHEREAS the obligations of CCC under the First Note and the Second Note were
guaranteed by 2264793 pursuant to a guarantee dated October 16, 2015 (the
“2264793 Guarantee”);

WHEREAS, in connection with a further advance of funds by AV to 2264793, 2264793
issued a promissory note dated November 13, 2015 (the “Third Note”; and
collectively with the First Note, the Second Note and the Canna Farms Loan, the
“Notes”) to AV with a principal amount of CAD $500,000, which accrues interest
at 10% per annum and is repayable upon demand;

WHEREAS, the obligations of 2264793 under the Third Note were guaranteed by CCC
pursuant to a guarantee dated November 13, 2015 (the “CCC Guarantee”; together
with the 2264793 Guarantee, the “Guarantees”);

WHEREAS, the 2264793 Guarantee and the Third Note were secured by a third
priority mortgage on 98-102 Rutherford Road S., Brampton, Ontario (the
“Property”) granted by 2264793 to AV;

WHEREAS, 2264793 and AV entered into a contingent purchase agreement (the
“Purchase Agreement”) pursuant to which AV would purchase the Property;



--------------------------------------------------------------------------------



WHEREAS, 2264793 and AV entered into that certain termination agreement and side
letter regarding the Purchase Agreement dated November 19, 2015 (the
“Termination Agreement”) pursuant to which a termination fee (the “Termination
Fee”) was payable by 2264793 to AV in exchange for agreeing to terminate the
Purchase Agreement upon the terms set out therein;

WHEREAS, 2264793 and AV entered into that certain assignment and assumption of
commission agreement dated November 19, 2015 pursuant to which AV agreed to
assume the obligations of 2264793 for certain fees and commission payable by
2264793 to DTZ Canada Inc., Brokerage (o/a Cushman and Wakefield, Brokerage) in
connection with a sale of the Property;

WHEREAS, upon the sale of the Property on or about January 29, 2016, an
aggregate amount of CAD $3,728,701.74 became payable to AV and 2264793 on such
date, including the Termination Fee, principal and accrued interest under the
Notes, and all other outstanding amounts, reimbursable fees and expenses owed to
AV;

WHEREAS, following the sale of the Property, 2264793 tendered payment to AV in
the amount of CAD $3,474,615.30, leaving an outstanding balance owed by CCC and
2264793 to AV in the aggregate amount of CAD $254,086.44 (the “Initial
Outstanding Balance”);

WHEREAS, subsequent to the sale of the Property, AV paid on behalf of CCC and
2264793 other reimbursable expenses as a further loan which, when taken together
with the Initial Outstanding Balance, totaled CAD $290,000 (the “Updated
Outstanding Balance”);

WHEREAS, CCC and 2264793 subsequently informed AV that they would be unable to
pay in full the Updated Outstanding Balance;

WHEREAS CCC, 2264793, CCCSub, and AV entered into a Forbearance Agreement dated
March 18, 2016 (the “Forbearance Agreement”) in respect of the Updated
Outstanding Balance, a copy of which is attached hereto as Exhibit A;

WHEREAS, pursuant to the Forbearance Agreement, AV agreed to forbear in
enforcing its rights under the Notes, the Guarantees and the Termination
Agreement (collectively, the “Forbearance Documents”) in respect of the
Outstanding Amount for a certain period (the “Forbearance Period”) determined in
accordance with the Forbearance Agreement;

WHEREAS, pursuant to the Forbearance Agreement, effective for the period
commencing on  January 29, 2016 and ending on  the Forbearance Condition Date
(as such term is defined in the Forbearance Agreement) CCC agreed to pay to AV
interest on the Updated Outstanding Balance from time to time at a rate of 10%
per annum;

WHEREAS, pursuant to the Forbearance Agreement, CCC agreed to pay to AV a
non-refundable forbearance fee in the amount of CAD $250,000 (the “Forbearance
Fee”; together with the Updated Outstanding Balance plus any Additional
Compensation (as defined in the Forbearance Agreement) and all unpaid interest
accrued thereon, and all other amounts that are or may become due and payable
under the Forbearance Agreement, the “Forbearance Outstanding Balance”);

--------------------------------------------------------------------------------

 

WHEREAS, in connection with the Forbearance Agreement, CCC granted security to
AV over all of its present and after-acquired property pursuant to a security
agreement (the “CCC Security Agreement”) dated March 21, 2016, to secure the
payment and performance of all obligations owing by or otherwise payable by CCC
to AV, however or whenever incurred, including but not limited to the
Forbearance Agreement and the Forbearance Documents;

WHEREAS, in connection with the Forbearance Agreement, CCCSub granted a
guarantee (the “CCCSub Guarantee”) to AV dated March 21, 2016, providing for the
guarantee by CCCSub of CCC’s obligations under the Forbearance Agreement and the
Forbearance Documents;

WHEREAS, in connection with the CCCSub Guarantee, CCCSub granted a security
agreement (the “CCCSub Security Agreement”) to AV dated March 21, 2016, granting
security over all of the present and after-acquired property of CCCSub securing
the payment and performance of all obligations owing by or otherwise payable by
CCCSub to AV, however or whenever incurred, including but not limited to the
Forbearance Agreement and the Forbearance Transaction Documents;

WHEREAS, in connection with the Forbearance Agreement, CCC, CCCSub, and ADH
entered into a consulting agreement dated March 21, 2016 (the “Consulting
Agreement”; together with the Forbearance Agreement, the CCC Security Agreement,
the CCCSub Guarantee, and the CCCSub Security Agreement, the “Transaction
Documents”), pursuant to which ADH agreed to provide certain consulting services
to CCC and CCCSub (collectively, the “CCC Parties”) to assist them in devising a
plan to satisfy their obligations under the Forbearance Agreement, in
consideration of certain payments and fees to be paid thereunder (the
“Consulting Fee”);

WHEREAS, pursuant to an Assignment and Novation Agreement dated March 21, 2016,
AV assigned to ADH its interest in the Forbearance Agreement, the CCC Security
Agreement, the CCCSub Guarantee, and the CCCSub Security Agreement, including
all rights thereunder;

WHEREAS, CCC has failed to make payments under the Forbearance Agreement and
Consulting Agreement when due;

WHEREAS, ADH has notified CCC of default under the Forbearance Agreement,
termination of the Forbearance Period, acceleration of the Forbearance
Outstanding Balance, its intent exercise all enforcement rights under the
Transaction Documents, including foreclosure on all assets of the CCC Parties,
and demanded immediate payment in full of the Forbearance Outstanding Balance,
including all unpaid interest accrued thereon, and the accrued Consulting Fee,
totaling CAD $3,635,835 (the “Total Outstanding Balance”);

WHEREAS, the CCC Parties are unable to remit payment to ADH of the Total
Outstanding Balance;

WHEREAS, as more particularly described herein, the Parties have agreed to
resolve and settle all claims now existing between them related to the Notes,
the Transaction Documents and the Total Outstanding Balance, subject to the
terms and conditions of this Agreement; and

--------------------------------------------------------------------------------

 

WHEREAS, the Parties have agreed to terminate the Notes and the Transaction
Documents, subject to the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the covenants and obligations hereinafter
set forth, and other good and valuable consideration (the receipt and
sufficiency of which is hereby acknowledged be each party) the Parties agree as
follows:

1

Acknowledgments: Each party acknowledges and agrees that, as of the date hereof:

(a)

the Forbearance Outstanding Amount (inclusive of accrued interest thereon) is an
amount equal to CAD $400,000;

(b)

the accrued and unpaid Consulting Fee (inclusive of accrued interest thereon) as
of the date hereof is an amount equal CAD $1,000,000; and

(c)

the Total Outstanding Balance as of the date hereof (inclusive of accrued
interest thereon) is an amount equal CAD $ 2,235,835.

2

CCC Shares: The parties agree that:

(a)

they will assist each other and otherwise co-operate with counsel including,
Thatcher Worth LLP and Burningham & Burningham Attorneys At Law, to obtain
requisite order agreement of designations, including without limitation, any
necessary opinions, S-1 filings or an opinion for the removal of the restrictive
legend (the “CCC Legend Removal”) on the capital shares of CCC that ADH, AV or
Michael Steele beneficially own (the “CCC Shares”).  The CCC Shares as at the
date hereof are as follows:

Cert #  1058…………1,000,000 shares

Cert #  863…………….250,000 shares

Cert #  875………….....250,000 shares

Cert # 674………….. 1,000,000 shares

Cert # 864…………...1,000,000 shares

Cert # 882……………. 250,000 shares

(b)

CCC acknowledges and agrees that it shall, if requested by ADH and AV, following
the TCN Closing, cause its auditors, SRCO Auditors, to commence and complete the
annual audit for the December 31, 2015 and December 31, 2016 fiscal years
pursuant to engagement letters presently in place. CCC further acknowledges and
agree that it shall, if requested by ADH and AV, at the TCN Closing, deliver a
direction to its US counsel, Thrasher Worth LLC, to undertake, subject to the
completion, to the extent necessary to satisfy the current pubic information
requirement of Rule 144 of the Securities Act 1933, as amended (the

--------------------------------------------------------------------------------

 

“Securities Act”) of the 2015 and 2016 audits, assist in the preparation of the
registration statement (on Form S-1 or otherwise as may be appropriate in the
opinion of US Counsel,) under the Securities Act to register the CCC Shares, or
to assist in the preparation and filing of the necessary periodic disclosures to
the extent necessary to satisfy the current public information requirement of
Rule 144 of the Securities Act.

(c)

For such purposes set forth in this Section 2, and for such other alternative
purposes as mutually agreeable to the parties which shall include, without
limitation, fees and expenses associated with a public listing of CCCSub by way
of a reverse takeover or otherwise, CCCSub shall, at the TCN Closing, direct
that a sum of one hundred fifty thousand Canadian dollars (CAD $150,000.00) from
the CCCSub Amount (as defined below) be held in trust by the Escrow Agent (the
“Restructuring Amount”) which such Restructuring Amount will be released at the
times and in the manner as determined by CCCSub and ADH by written joint
direction to the Escrow Agent or as otherwise permitted according to the
post-closing escrow agreement (the "Post-Closing Escrow Agreement").

3

Representations and Warranties of CCC, CCCSub, 2264793 and TCN (each a “CCAN
Party”)

(a)

Each CCAN Party represents and warrants to each of AV and ADH as follows:

(i)

Authorization, Validity, and Enforceability of this Agreement. Each CCAN Party
has the corporate power and authority to execute and deliver this Agreement and
to perform its obligations under the Deliverables to which it is a party.  Each
CCAN Party has taken all necessary corporate action (including, without
limitation, obtaining approval of its shareholders if necessary) to authorize
its execution and delivery of this Agreement and the performance of this
Agreement and the Deliverables to which it is a party. This Agreement has been
duly executed and delivered by each CCAN Party and this Agreement and the
Deliverables constitute the legal, valid and binding obligations of each CCAN
Party party thereto, enforceable against it in accordance with their respective
terms without defence, compensation, setoff or counterclaim. Each CCAN Party’s
execution and delivery of this Agreement and the performance by each CCAN Party
of this Agreement and the Deliverables to which it is a party do not and will
not conflict with, or constitute a breach of, or constitute a default under, or
result in the creation or imposition of any lien upon the property of any CCAN
Party by reason of the terms of (i) any contract or agreement to which any CCAN
Party is a party or which is binding on it, (ii) any requirement of law
applicable to any CCAN Party, or (iii) the certificate, memorandum or articles
of incorporation or amalgamation, bylaws or other of any CCAN Party.

(ii)

Governmental Authorization. No approval, consent, exemption, authorization, or
other action by, or notice to, or filing with, any

--------------------------------------------------------------------------------

 

governmental authority or other person is necessary or required in connection
with the execution, delivery or performance by, or enforcement against any CCAN
Party of this Agreement or the Deliverables.

(b)

TCN represents and warrants to each of AV and ADH that (i) the jurisdiction of
organization and the location of the chief executive office of TCN is 5025
Orbiter Drive, Building 1, Suite 401, Mississauga, Ontario L4W 4Y5; and (ii) the
only jurisdiction in which TCN has assets or carries on business is Ontario.

Each of the foregoing representations and warranties shall be deemed to be made
on the date of this Agreement, and shall be deemed to be repeated by each CCAN
Party on the date of each Closing (as defined below).

4

Escrow Agreement.

(a)

The Parties agree to appoint Norton Rose Fulbright Canada LLP as escrow agent
(the “Escrow Agent”) to receive, hold and administer the Additional Payment and
the Deliverables (each as defined below) pursuant to and in accordance with the
Escrow Agreement attached hereto as Exhibit B (the “Escrow Agreement”).

(b)

Provided the executed Termination and Release Agreement and the items set forth
in Section 5(a) remain held in escrow pursuant to the Escrow Agreement, neither
 ADH nor AV (collectively, the “Avonlea Parties”) shall take any action to
enforce, make demand under or otherwise exercise any rights under the
Transaction Documents or the Notes until on or prior to the first anniversary of
the Effective Date (the “Outside Date”) (the “Forbearance Period”).
Notwithstanding the foregoing, but without prejudice to any other right of the
 Avonlea Parties in this Agreement, the Avonlea Parties will not be bound to
forbear and the Avonlea Parties will be entitled in their absolute discretion to
terminate the Forbearance Period for any reason whatsoever.

5

TCN Closing

(a)

Upon execution of this Agreement, the Parties shall deliver to the Escrow Agent
the following, in form and substance satisfactory to ADH in its sole discretion
with each such item subject to the waiver or deferral by ADH, in its sole
discretion, with such items to be held and released by the Escrow Agent in
accordance with the Escrow Agreement:

(i)

an assignment duly executed by CCCSub  pursuant to which CCCSub agrees to
assign, transfer and deliver to ADH or its nominee certain assets of TCN
pursuant to an assignment in the form attached hereto as Exhibit C (the “TCN
Assignment”) together will all necessary ancillary documentation in connection
therewith;  

(ii)

a termination and release agreement duly executed by the Parties in the form
attached hereto as Exhibit D (the “Termination and Release

--------------------------------------------------------------------------------

 

Agreement”), pursuant to which ADH and AV (i) terminate the Notes and
Transaction Documents, subject to certain provisions therein which will
expressly survive the termination of the Notes and the Transaction Documents,
(ii) acknowledge that the Total Outstanding Balance is satisfied in full, and
(iii) release all claims that either may have against any one or more of CCC,
CCCSub and 2264793 in connection with those arising out of the Notes,
Transaction Documents and Total Outstanding Balance, subject to the exclusion of
any such claims arising out of or related to provisions which expressly survive
the termination of the Notes and the Transaction Documents;

(iii)

the CCCSub Direction to pay duly executed by CCCSub;

(iv)

the ADH Direction to pay duly executed by ADH, if deemed necessary;

(v)

a restrictive covenant agreement duly executed by the Parties;

(vi)

a legal opinion of CCCSub’s legal counsel, addressed to ADH, relating to the
existence and capacity of CCCSub, the due authorization, execution and delivery
of the Deliverables by CCCSub, to which CCCSub is a party, the existence of all
requisite approvals, non-conflict with laws, enforceability and such other
matters as may be reasonably requested by ADH or its legal counsel;

(vii)

a legal opinion of TCN’s legal counsel, addressed to ADH, relating to the
existence and capacity of TCN, the due authorization, execution and delivery of
the Deliverables by TCN, to which TCN is a party, the existence of all requisite
approvals, non-conflict with laws, share capital of TCN, enforceability and such
other matters as may reasonably be requested by ADH or its legal counsel; and

(viii)

the Escrow Agreement duly executed by the Parties

(ix)

the Post-Closing Escrow Agreement duly executed by ADH and CCCSub;

collectively, the “Deliverables”.

(b)

On or prior to the Outside Date, ADH or its nominee shall have the option, in
its sole discretion, to deliver to the Escrow Agent a total of CAD $1,500,000
the (“Additional Payment”) in consideration for the TCN Assignment.

(c)

Upon receipt by the Escrow Agent of all items set forth in Section 5(a), and the
Additional Payment, ADH shall instruct the Escrow Agent:

(i)

to release from escrow to ADH or its nominee the documents set forth in Section
5(a) (excluding the Termination and Release Agreement and the Escrow Agreement);

(ii)

to release from escrow and disburse to ADH CAD $500,000 (the “ADH Amount”) of
the Additional Payment (the “ADH CAD Payment”),



--------------------------------------------------------------------------------

 

(iii)

to release from escrow and disburse to CCCSub CAD $1,000,000 of the Additional
Payment (the “CCCSub Amount”), subject to a direction to pay given to the Escrow
Agent by CCCSub (the “CCCSub Direction to Pay”) pursuant to which the Escrow
Agent shall disburse

(A)

to the Escrow Agent:

1)

CAD $60,000 of the CCCSub Amount, in partial satisfaction of amounts owing to it
in respect of legal fees and disbursements incurred in connection with the
transactions contemplated in the Recitals hereto;

2)

CAD $39,000 of the CCCSub Amount (the “Remaining Fees”) in satisfaction of
amounts owing to it by CCC, CCCSub and 2264793 (collectively, the “CCC Group”)
in respect of legal services provided to the CCC Group;

3)

the Settlement Costs to be deducted from the CCCSub Amount in satisfaction of
amounts owing to it in respect of costs and expenses incurred pursuant to
Section 10 of this Agreement;

4)

such other amount, as determined by the Escrow Agent at the time of the TCN
Closing, to be deducted from the CCCSub Amount in partial satisfaction of all
amounts owing to the Escrow Agent by the CCC Group, AV or ADH, as at the date of
the TCN Closing, or incurred in connection therewith (“Outstanding Fees”);

5)

$119,381.43 of the CCCSub Amount (the “Dispute Amount”) to be deposited with the
Escrow Agent pursuant to the Post-Closing Escrow Agreement which such funds
shall be released in the manner set forth in such Post-Closing Escrow Agreement
for the purpose of settling the claims among Darryl W. Tempest and 2435869
Ontario Inc. (collectively, the “Plaintiffs”) and TCN, CCC, CCCSub, 1749945
Ontario Inc. c.o.b Healthnet Enterprises, Benjamin Ward, Douglas Scott Keevil,
Lee Simpson, John Esterireiro, Silvio Serrano, Peter Strang, Richard Wachsberg
and Kim Wei (collectively the “Defendants”) as described in the minutes of
settlement duly executed by the Plaintiffs and Defendants and filed with the
Ontario  Superior Court of Justice; and

6)

the Restructuring Amount to be deposited with the Escrow Agent pursuant to the
Post-Closing Escrow Agreement which such funds shall be released in the manner
set forth in such Post-Closing Escrow Agreement for the purposes set forth in
Section 2 hereof,

--------------------------------------------------------------------------------

 

(B)

to AV, CAD $10,000 of the CCCSub Amount in satisfaction of amounts owing to it
in respect to costs and expenses incurred pursuant to the CCC Legend Removal;
and

(C)

to Beadle Raven LLP CAD $20,000 of the CCCSub Amount, in partial satisfaction of
amounts owing to it in respect of legal fees and disbursements incurred in
connection with prior transactions involving CCCSub and TCN.

(d)

Upon release by the Escrow Agent of the items set forth in Section 5(c),  the
TCN closing shall have occurred (the “TCN Closing”).

6

PubCo Closing

(a)

Upon CCC’s closing of (i) the private placement pursuant to a letter agreement
dated December 6, 2016 among J. Proust & Associates Inc., Michael Steele, ADH,
TCN, CCCSub, and CCC attached hereto as Exhibit E (the “PubCo Agreement”); or
(ii) such other similar financing, listing transaction or milestone satisfactory
to ADH in its sole discretion (a “PubCo Arrangement”), ADH or its nominee shall
instruct the Escrow Agent to release from escrow to CCC, CCCSub and 2264793, the
Termination and Release Agreement.

(b)

Upon release by the Escrow Agent of the Termination and Release Agreement, the
termination and release shall have occurred (the “PubCo Closing”).

7

Closings

(a)

The TCN Closing and the PubCo Closing are distinct and separate from each other.
The TCN Closing, or the failure thereof to occur, shall not derogate from the
PubCo Closing. The PubCo Closing, or the failure thereof to occur, shall not
derogate from the TCN Closing.

(b)

If neither the TCN Closing nor the PubCo Closing has occurred by the Outside
Date, this Agreement shall terminate and the Parties shall instruct the Escrow
Agent to break escrow and return to the respective Parties any items deposited
by that Party then held by the Escrow Agent pursuant to the Escrow Agreement.  

(c)

In the event that the TCN Closing has occurred and the PubCo Closing has not
occurred prior to the Outside Date, the Parties agree that the Total Outstanding
Balance shall be deemed to have been reduced by the ADH CAD Payment, with the
ADH CAD Payment applied first to the interest under the Notes on a pro rata
basis, secondly to the outstanding principal under the Notes on a pro rata
basis,

--------------------------------------------------------------------------------

 

thirdly to any other amount due and payable under or pursuant to the Forbearance
Agreement, and fourthly to any amount due under the Consulting Agreement.

8

TCN Documents TCN shall, as a condition precedent to the effectiveness of this
Agreement, deliver each of the following to ADH, in form and substance
satisfactory to ADH in its sole discretion:

(a)

a grid promissory note (the “Grid Note”) granted by TCN to ADH, duly executed by
TCN, bearing interest at 10% per annum, with an initial outstanding loan amount
equal to $50,000, being the amount previously advanced by ADH to, or for the
account of, TCN and upon the occurrence of the TCN Closing and/or the PubCo
Closing (as applicable), ADH shall record in the Grid Note, the Settlement
Costs, such recording to evidence an advance under the Grid Note;

(b)

a general security agreement (the “TCN GSA”) granted by TCN to ADH, duly
executed by TCN, granting security over all present and after-acquired property
of TCN;

(c)

an officer’s certificate from TCN certifying constating documents and by-laws, a
resolution of the Board of Directors of TCN approving this Agreement and the
transactions contemplated hereby, the Grid Note, the TCN GSA and the TCN
Assignment (collectively, the “TCN Documents”) in connection with the TCN
Closing and providing a certificate of incumbency, and as to other matters
customarily provided for therein and as required by ADH;

(d)

a resolution of the sole shareholder of TCN, duly certified by an officer of
TCN, approving the TCN Assignment and the other transactions contemplated by
this Agreement;

(e)

a legal opinion of TCN’s legal counsel, addressed to ADH, relating to the
existence and capacity of TCN, the due authorization, execution and delivery of
the TCN Documents by TCN, the existence of all requisite approvals, non-conflict
with laws, enforceability and such other matters as may be reasonably requested
by ADH or its legal counsel; and

(f)

such other documents, instruments, information, certificates and assurances as
ADH may reasonably request.

9

CCCSub Documents CCCsub shall, as a condition precedent to the effectiveness of
this Agreement, deliver to  ADH, in form and substance satisfactory to ADH in
its sole discretion:

(a)

an officer’s certificate from CCCSub certifying constating documents and
by-laws; and a resolution of the Board of Directors of CCCSub approving the
transactions contemplated by this Agreement, providing a certificate of
incumbency, and as to other matters customarily provided for therein and as
required by ADH;

(b)

a resolution of the sole Shareholder of CCCSub approving the transactions
contemplated by this Agreement, duly certified by an officer of CCCSub;

--------------------------------------------------------------------------------

 

(c)

 a legal opinion of CCCSub’s legal counsel, addressed to ADH, relating to the
existence and capacity of CCCSub, the due authorization, execution and delivery
of the Settlement Agreement, the existence of all requisite approvals,
non-conflicts with laws and such other matters as may be reasonably requested by
ADH or its legal counsel; and

(d)

such other documents, instruments, information, certificates and assurances as
ADH may reasonably request.

10

Payment of Costs and Expenses TCN absolutely and unconditionally agrees to pay
to ADH, on demand by ADH at any time and as often as the occasion therefore may
require, whether or not all or any of the transactions contemplated by this
Agreement are consummated: all reasonable fees and disbursements of legal
counsel engaged by ADH in connection with the preparation, negotiation,
execution, delivery, administration or enforcement of this Agreement, the TCN
Documents, the Transaction Documents or the CCC Legend Removal any agreements or
documents delivered in connection with the transactions contemplated hereby and
thereby and reasonable expenses which shall at any time be incurred or sustained
by ADH or any of its directors, officers, employees or agents as a consequence
or in any way in connection with the preparation, negotiation, execution,
delivery, administration or enforcement of this Agreement, the TCN Documents,
the Transaction Documents or the CCC Legend Removal and any agreements prepared,
negotiated, executed or delivered in connection with the transactions
contemplated hereby (collectively, the “Settlement Costs”), such Settlement
Costs to be recorded by ADH at any time and as often as the occasion may require
on the Grid Note, each such recording to evidence an advance under the Grid
Note.

11

TCN Change in Jurisdictions TCN shall promptly give notice to each of ADH and AV
of any proposed change in (a) the location of its chief executive office from
the province in which it is currently located; and (b) any proposed change to
any relevant jurisdictions where it has assets or carries on business.

12

Notices.  All written notices or other written communications required or
contemplated under this Agreement shall be deemed properly given when provided
to the Party entitled thereto by personal delivery, by registered or certified
mail, by overnight courier of national reputation,  by facsimile (with
confirmation of transmission) or by electronic mail, in each case delivered or
sent to the party to whom notice is being given to the business address,
facsimile number or email address set forth below or, as to each party, at such
other business address, facsimile number, or email address as it may hereafter
designate in writing to the other party pursuant to the terms of this Section:

If to ADH or AV:

Avonlea-Drewry Holdings Inc.

Avonlea Ventures Inc.

Attn: Michael Steele

15466 The Gore Road

Caledon, Ontario L7C 3E5




--------------------------------------------------------------------------------

 

Facsimile No.: (905) 880-7866

Email: steeleconsult@aol.com

with a copy to:

Norton Rose Fulbright Canada LLP

3700 Devon Tower, 400 Third Avenue S.W.

Calgary, Alberta T2P 4H2

Attn: James O’Sullivan

Facsimile No.: (403)267-9550

Email: james.osullivan@nortonrosefulbright.com

If to CCC:

Canadian Cannabis Corp.

Attn:  Scott Keevil, CEO

2368 Lakeshore Road West, Suite 205

Oakville, Ontario L6L 1H5

Facsimile No.: (416) 596-0907

Email:

scott.kevil@gmail.com

with a copy to:

Grady Thrasher, Esq.

Thrasher Worth LLC

Five Concourse Parkway, Suite 3200

Atlanta, Georgia 30328

Facsimile No.: (404) 662-2391

Email: gthrasher@thrasherworth.com

If to CCCSub:

Canada Cannabis Corp.

Attn: Scott Keevil, CEO

2368 Lakeshore Road West, Suite 205

Oakville, Ontario L6L 1H5

Facsimile No.: (416) 596-0907

Email:

scott.kevil@gmail.com

with a copy to:

William Jones  

Barrister & Solicitor

Suite 2702 – 401 Bay Street

Toronto, Ontario M5H 2Y4

Facsimile No.: (416) 596-0907

Email: whjones@williamjones.ca

If to TCN:

The Clinic Network

Attn: Kim Wei

5025 Orbiter Drive - Building 1 - Suite 401

Mississauga, Ontario L4W 4Y5

Facsimile No.: (905) 233-2421

Email: kim@theclinicnetwork.ca

13

New or Different Facts; No Effect.  Except as provided herein, this Agreement
shall be, and remain, in effect despite any alleged breach of this Agreement or
the discovery or existence

--------------------------------------------------------------------------------

 

of any new or additional fact, or any fact different from that which either
Party now knows or believes to be true. Notwithstanding the foregoing, nothing
in this Agreement shall be construed as, or constitute, a release of any Party's
rights to enforce the terms of this Agreement.

14

Entire Agreement.  This Agreement, including all exhibits and attachments
hereto, constitutes the entire agreement by and among the Parties with respect
to the subject matter hereof, supersedes all oral agreements, undertakings and
understandings among the Parties with respect to the subject matter hereof, and
may not be amended, modified or terminated in any respect except by an
instrument in writing executed by all Parties.

15

Governing Law and Venue.  This Agreement shall be deemed to have been entered
into and shall be interpreted and construed in accordance with the laws of the
Province of Ontario without regard to its conflict of laws principles.  The
Parties hereby attorn to the exclusive jurisdiction of the courts of the
Province of Ontario for the resolution of any and all claims arising out of or
in connection with this Settlement Agreement.

16

Confidentiality.  Notwithstanding anything else, the terms and provisions of
this Agreement shall be treated by the Parties as strictly confidential, and no
Party shall disclose the same to any person or entity other than their
respective regulators, management employees, partners, principles, attorneys,
accountants, appropriate taxing and governmental authorities or as otherwise
required by law.

17

Further Documents and Actions.  Each Party shall execute such further documents
and will perform such further acts as may be necessary or appropriate to
effectuate this Agreement or its purposes.

18

Assignment. This Agreement and the rights and obligations hereunder will not be
assignable, in whole or in part, by the Parties (excluding ADH and AV) without
the prior written consent of ADH. Each of ADH and AV shall have the right to
assign its rights and obligations hereunder to any person in its sole
discretion.

19

Binding Nature.  This Agreement shall be binding upon and shall inure to the
benefit of the Parties and their respective officers, directors, employees,
agents, subsidiaries, parent corporations, affiliates, predecessors, successors,
and assigns.

20

Severability.  In the event any provision of this Agreement is determined to be
invalid or unenforceable by a court of competent jurisdiction, the remainder of
this Agreement shall remain in full force and effect.

21

General.  Each Party to this Agreement acknowledges that it has had an
opportunity to review this Agreement with legal counsel regarding the meaning of
this Agreement, the obligations imposed by this Agreement and the legal
implications of this Agreement, as well as the advisability of entering into
this Agreement.  Each Party acknowledges that it is executing this Agreement
voluntarily and of its own free will, without any coercion or duress, and that
this Agreement constitutes a legal, valid, and binging agreement, enforceable in
accordance to its terms.


--------------------------------------------------------------------------------

 

22

Counterparts and Signatures.  This Agreement may be executed in multiple
counterparts, each of which when executed and delivered shall be deemed an
original, but all of such counterparts together shall constitute one and the
same instrument. Facsimile signatures or signatures submitted electronically
shall constitute original signatures for purposes of this Agreement.

[signatures on following page]

--------------------------------------------------------------------------------

 

        IN WITNESS WHEREOF the Parties hereto have signed this Agreement, or
caused it to be signed by their duly authorized representatives, as of the
Effective Date.

CANADIAN CANNABIS CORP.,

a Delaware corporation







By: _/s/ Scott Keevil_________________




Printed Name: _Scott Keevil______________




Title: __Director_______________________




AVONLEA-DREWRY HOLDINGS INC.,

an Ontario corporation







By: ___/s/ Michael Steele________________




Printed Name: _Michael Steele_____________




Title: ________________________________







CANADA CANNABIS CORP.,

an Ontario corporation







By: _/s/ Scott Keevil_________________




Printed Name: _Scott Keevil______________




Title: __Director_______________________




AVONLEA VENTURES INC.,

an Ontario corporation







By: ___/s/ Michael Steele________________




Printed Name: _Michael Steele_____________




Title: ________________________________







2264793 ONTARIO INC.,

an Ontario corporation







By: _/s/ Scott Keevil_________________




Printed Name: _Scott Keevil______________




Title: __Director_______________________




THE CLINIC NETWORK,

an Ontario corporation







By: _____/s/ Kim Wei__________________




Printed Name: ___Kim Wei_______________




Title: __Managing Director_______________










[signature page to the Settlement Agreement]








--------------------------------------------------------------------------------

 

EXHIBIT A

FORBEARANCE AGREEMENT

(attached)














--------------------------------------------------------------------------------




EXHIBIT B

ESCROW AGREEMENT














--------------------------------------------------------------------------------




EXHIBIT C

TCN ASSIGNMENT

















--------------------------------------------------------------------------------




EXHIBIT D

TERMINATION AND RELEASE

















--------------------------------------------------------------------------------




EXHIBIT E

PUBCO AGREEMENT

(attached)















